department of the treasury internal_revenue_service washington d c date number release date tl-n-3812-99 cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for james a nelson district_counsel cc wr lad la attn marilyn devin from deborah a butler assistant chief_counsel cc dom fs subject marking to market certain unbilled receivables this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h i j k l m n o p tl-n-3812-99 q r s parts set date date date date issue sec_1 whether the taxpayer may mark to market its unbilled receivables anticipated income under sec_475 whether sec_751 is applicable to the determination of whether the taxpayer’s unbilled receivables represent indebtedness conclusion sec_1 under the facts and circumstances of this case the taxpayer’s unbilled receivables constitute neither evidence_of_indebtedness nor evidence of an interest in indebtedness and therefore do not meet the definition of a security within the meaning of sec_475 and cannot be marked to market under sec_475 the taxpayer’s unbilled receivables are not unrealized_receivables under sec_751 because sec_751 applies to subchapter_k only facts a the taxpayer manufactures parts as a subcontractor the parts with which this case concerns are the parts a pair of complete parts is referred to as a set the taxpayer entered into a contract the agreement with b the purchaser of the parts and the customer pursuant to the terms of this contract the taxpayer would manufacture the parts to the purchaser’s specifications in each order the parties agreed in the contract that b would order up c sets with an option to order additional sets if b ordered fewer than c sets the contract provided for b to pay tl-n-3812-99 the taxpayer dollar_figured additionally if b terminated the contract or if there was a cancellation for convenience b would be required to pay additional_amounts the agreement set forth a fixed price for the sets with an index-based escalations clause that is the prices of certain labor and commodity expenses would fluctuate based on statistical indices the first three test sets cost dollar_figured each the next three sets cost dollar_figuree the next sets up to a total number of f sets cost dollar_figureg each and after f sets the price was lowered to dollar_figureh in addition to the costs of the sets b paid the taxpayer dollar_figurei for its non-recurring costs including special tools the parties did not establish a time-table for delivery of the completed sets the agreement stated that b would advise the taxpayer of the quantity needed by sending a purchase order purchase order giving the taxpayer at least q months advance notice of a purchase each set was manufactured to b’s specifications and needs additionally the taxpayer agreed not to manufacture any parts in advance of the reasonable flow time needed to fill the purchase orders thus the taxpayer did not incur any costs for labor materials or subcontracts for any set until it actually received a purchase order for a specific number of shipsets the agreement states that it specifically does not constitute an order for any of the products and is not to be construed as authorizing work but instead all orders are placed and work authorized by the issuance of purchase orders see sec_4 a the agreement also provides that the delivery schedule for products ordered under the agreement will be established in the purchase orders see sec_4 g subsection b provides in part that for each shipment of products subcontractor shall submit an original invoice marked original and one copy marked copy to the appropriate b accounts_payable department subsection c provides that the taxpayer will protect b’s production inventory by carrying a guaranteed minimum buffer inventory to be agreed upon by both parties the inventory was subject_to annual review and audit by b other than the agreed- upon buffer inventory the taxpayer did not manufacture any sets ahead of time each of b’s orders for parts contained the following information the type and quantity of products the delivery schedule and the delivery dates of the finished parts b was required to pay the established price for all parts that the taxpayer delivered that were acceptable to b’s specifications b was obligated to pay for the tl-n-3812-99 delivered and acceptable parts no later than s days after the later of either the contractually scheduled or the actual delivery date and typically paid within r to s days of the shipment section contains the terms and conditions for payment under the agreement paragraph a and provides as follows b shall pay subcontractor in united_states dollars the prices set forth in exhibit d for all products delivered hereunder subcontractor must provide b an accurate invoice before any payment can be made payment due_date shall be s days after the contractually scheduled or actual delivery of acceptable product s whichever is later the length of time between b’s order of the sets and the beginning of the delivery of the sets averaged approximately months often the taxpayer received an order in a year different from the year of delivery of the finished sets as of the taxpayer’s year end there could be purchase orders outstanding for which no manufacturing expenses had yet been accrued the purchase orders that were outstanding at the end of each year but not yet accrued represented the taxpayer’s anticipated income which the taxpayer considered as its unbilled receivables the taxpayer marked these unbilled receivables to market in the tax years ending date date date and date subsection b provides that subcontractor will not without b ’s prior written consent manufacture in advance of the reasonable flow time required to accomplish prompt delivery in accordance with b ’s delivery dates nor will subcontractor deliver any such products more than one week in advance of such delivery dates without b ’s written consent b reserves the right to return shipping charges collect or to store at subcontractor’s expense all such products received by b in advance of such required delivery dates subsection d states as follows b and subcontractor agree to develop a program which minimizes the standing inventory at b this program is defined as just in time jit subcontractor and b shall work together to achieve tl-n-3812-99 and maintain jit deliveries within ninety days after execution of this agreement section provides for b’s right to inspect and test the products prior to acceptance all products are subject_to preliminary inspection and test by a representative of b and the federal aviation administration at all times and places including during the period of manufacture all products other than those purchased as spares are subject_to final inspection and acceptance notwithstanding any preceding inspections up to the time of acceptance by b’s customer of the aircraft upon which the product is installed sec_12 b provides that in the event of a termination of work under the contract the taxpayer must stop work as specified in a notice from b terminate all related subcontracts and assign to b all rights and obligations under the subcontracts further the taxpayer must transfer title and deliver to b any fabricated or unfabricated parts work in process completed work supplies and other materials produced or acquired for the work terminated or make its best effort to sell any such property as directed by a representative of b the taxpayer accrued the following amounts of gross revenue and unbilled receivables for the following years tax_year income unbilled receivables date date date date dollar_figurej dollar_figurek dollar_figurem dollar_figureo dollar_figurej dollar_figurel dollar_figuren dollar_figurep the taxpayer accounted for its income and expenses from these contracts by using the percentage_of_completion_method pursuant to sec_460 pursuant to this method the taxpayer accrued income annually on purchase orders as work was performed and costs were incurred law and analysis issue a dealer_in_securities may mark to market its securities that are not held as inventory sec_475 for purposes of sec_475 a security is defined as any of the following a share of stock in a corporation b partnership or beneficial_ownership interest in a widely held or publicly_traded_partnership or trust c note tl-n-3812-99 bond debenture or other evidence_of_indebtedness d interest rate currency or equity notional_principal_contract or e evidence of an interest in or a derivative financial_instrument in any of the foregoing the taxpayer has argued that the definition of security for purposes of sec_475 should be read broadly to include any right to payment or extension of credit including its unbilled receivables essentially the taxpayer contends that it extended credit to b during the production phase and that such credit was evidenced by the amount of the unbilled receivables that it recorded on its books at the end of its taxable_year the taxpayer’s second argument is that sec_475 was intended to broaden the scope of sec_475 by requiring that the taxpayer show only evidence of an interest in a note bond debenture or other evidence_of_indebtedness rather than the interest itself under this theory the taxpayer maintains that the unbilled receivables represent a right to payment based upon the agreement and the unbilled receivables qualify as evidence of its partially completed obligation under this same agreement thereby creating evidence of b’s obligation to pay for the partially completed products the agent determined that the unbilled receivables did not qualify as indebtedness under sec_475 because i the purchase orders did not represent an obligation to pay an identifiable amount and ii the taxpayer was not yet entitled to bill the customer for the work that had been completed in this case because the taxpayer’s unbilled receivables represent the full price due for products ordered under a purchase order the question to be addressed is whether this amount constitutes a valid indebtedness or evidence of an interest in indebtedness under sec_475 as described above in light of the terms of the agreement between the parties and other facts and circumstances the unbilled receivables represent neither a valid indebtedness of b nor evidence of an interest in indebtedness the taxpayer’s unbilled receivables represent the price for products ordered under a purchase order and provided by the taxpayer in accordance with the terms of the agreement under the agreement b was not obligated to pay for a product until the product was delivered installed and accepted by b in addition the provisions of the uniform commercial code ucc article - sales reinforce our interpretation for federal_income_tax purposes of the obligations of b under the agreement section of the ucc mandates that goods must be both existing and identified before any interest in them can pass goods which are the uniform commercial code has been adopted in california 23a cal code sec_1101 et seq california law governs the terms of the contract at issue sec_42 b tl-n-3812-99 not both existing and identified are future goods and a purported present sale of future goods or of any interest therein operates as a contract to sell a contract to sell is not a present sale_of_goods but instead an agreement to sell goods at a future time section section a provides that payment is due at the time and place at which the buyer is to receive the goods unless otherwise agreed under section d where the seller is required or authorized to ship the goods on credit the credit_period generally runs from the time of shipment unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods see section in light of the terms of the agreement b did not have an obligation to pay the taxpayer the full price due under a purchase order until the products were delivered installed and accepted in accordance with the agreement prior to such performance by the taxpayer and acceptance by b the unbilled receivables do not constitute valid evidences of indebtedness for purposes of sec_475 with respect to the taxpayer’s second argument there is no evidence that the unbilled receivables were structured or defined to avoid being characterized as indebtedness for purposes of sec_475 under the facts of this case the taxpayer’s unbilled receivables represent neither indebtedness nor evidence of an interest in an indebtedness and therefore do not meet the definition of a security within the meaning of sec_475 and the taxpayer’s argument is not persuasive issue the taxpayer has argued that its unbilled receivables represent evidence of an interest in indebtedness for purposes of sec_475 to support its position that the unbilled receivables fall under the definition of securities for purposes of sec_475 and thus were eligible to be marked to market the taxpayer has pointed to sec_751 and regulations thereunder to show that unrealized_receivables represent a right to payment in another area of the internal_revenue_code the code sec_751 constitutes an exception to capital_gain treatment when consideration is received as a result of a transfer of all or part of a partner’s interest in a partnership specifically sec_751 provides that any money or the fair_market_value of any property received by a transferor partner that is attributable to unrealized_receivables of the partnership shall be considered ordinary_income sec_751 provides in part that for purposes of subchapter_k of the code the term unrealized_receivables includes to the extent not previously includible in income under the method_of_accounting used by the partnership any rights contractual or otherwise to payment for - goods delivered or to be delivered to the extent the proceeds therefrom would be treated as amounts received from the sale_or_exchange of property other than a capital_asset or services rendered or to be rendered tl-n-3812-99 sec_1_751-1 provides that the term unrealized_receivables as used in subchapter_k chapter means any rights contractual or otherwise to payment for services rendered or to be rendered to the extent that income arising from such rights to payment was not previously includible in income under the method_of_accounting employed by the partnership such rights must have arisen under sale or distribution although the partnership may not be able to enforce payment until a later time for example the term includes trade accounts_receivable of a cash_method taxpayer and rights to a payment for work or goods begun but incomplete at the time of the sale or distribution emphasis added whether the right to future payments under the long term contracts in the instant case would be considered unrealized_receivables for the purposes of sec_751 assuming it was distributed by a partnership to a partner is a question of fact and not of law dependent on whether the taxpayer had begun work on the sets that were the subject of the purchase orders under the facts presented the amounts the taxpayer refers to as unbilled receivables represent anticipated income on outstanding purchase orders on which no manufacturing has apparently begun therefore these amounts would not be considered unrealized_receivables under sec_751 see revrul_73_301 1973_2_cb_215 see also miller v united_states ct_cl although the unbilled receivables are not unrealized_receivables under sec_751 this determination is not relevant to the issue arising under sec_475 both sec_751 and the regulations thereunder specifically state that the definition of unrealized_receivables contained therein is applicative for purposes of subchapter_k only accordingly the definition of unrealized_receivables contained in sec_751 is not relevant to the resolution of the issue in this case case development hazards and other considerations on its tax returns for the tax years ending date through date the taxpayer accounted for its income and expenses from these contracts by using the percentage_of_completion_method_of_accounting under sec_460 pursuant to this method the taxpayer accrued income proportionately with the amounts it had expended on the manufacture of sets during each year sec_460 we note that tl-n-3812-99 the application of sec_460 was not at issue in this case nevertheless it appears that the taxpayer has applied sec_460 correctly please call if you have any further questions joel e helke chief financial institutions products branch field service division
